Citation Nr: 1605443	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  01-02 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, and/or as secondary to service-connected skin disability, and/or as due to exposure to environmental hazards during Persian Gulf War service.

2.  Entitlement to service connection for an acquired psychiatric disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, and/or as secondary to service-connected disabilities.

3.  Entitlement to service connection for a disability manifested by multiple aching joints, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.



REPRESENTATION

Appellant represented by:	Kathleen Williams Newell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and C.C.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1979 to August 1983, from January 1990 to June 1991, and from September 1991 to March 1992.  He also had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1998 and March 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In this regard, the Board notes that the issues on appeal have been repeatedly characterized by both the RO and Board as whether new and material evidence has been received to reopen claims of service connection for an acquired psychiatric disability and a disability manifested by aching joints.  In the March 1998 rating decision, in pertinent part, the issues of service connection for anxiety and multiple joint pain and stiffness were denied on the basis that there was no diagnosis of anxiety and no joint disability for which compensation may be considered (i.e., no current anxiety or joint disability).  On March 4, 1999, within one year of the mailing of notice of the March 1998 rating decision on March 25, 1998, VA treatment records from May 1998 through March 1999 were submitted in the record.  Specifically, a June 1998 VA treatment record listed the Veteran's active problems, including calcaneal spurs and depression(reactive)/anxiety, which are current (joint and psychiatric) disabilities that were not considered or of record at the time of the March 1998 rating decision.  The RO adjudicated the psychiatric and joint pains issues as claims to reopen service connection in a March 2000 rating decision, which was timely appealed in an August 2000 Notice of Disagreement.  Here, however, because additional (new and material) evidence was submitted within one year of the mailing of notice of the March 1998 rating decision, finality of that rating decision was precluded under 38 C.F.R. § 3.156(b) (2015); therefore, the March 1998 rating decision is the appropriate decision on appeal and the psychiatric and joint issues are appeals of service connection (versus reopening a prior final decision).

In November 2015, the Veteran and his fiancée, C.C., testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The issues of service connection for an acquired psychiatric disorder and a disability manifested by multiple aching joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asian Theater during the Persian Gulf War and was exposed to environmental hazards, including hazardous chemicals, such as diethyltoluamide (DEET).

2.  The Veteran had symptoms of migraine headaches during active service.

3.  The Veteran had symptoms of migraine headaches since service separation.

4.  The Veteran's current migraine headaches were incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches, to include as due to exposure to environmental hazards during Persian Gulf War service, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for migraine headaches has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to the issue of migraine headaches is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Migraine Headaches

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Migraine headache is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that migraine headaches originated in service.  Specifically, the Veteran contends that he was exposed to environmental hazards, particularly DEET, during the Persian Gulf service and began having headaches after returning from the first tour to Southwest Asia.  See Hearing Transcript at 3-6.  In the alternative, the Veteran contends that the headaches are due to a qualifying chronic disability, to include undiagnosed illness and medically unexplained chronic multisymptom illness, or are secondary to service-connected skin disability.  Id. at 25.  As the Board is granting service connection based on direct service connection (adjudicated below), the additional theories of presumptive service connection (38 C.F.R. § 3.303(b)) for a qualifying chronic disability, to include undiagnosed illness and medically unexplained chronic multisymptom illness, and secondary service connection, are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive and secondary service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides actual case questions of law or fact).

The Board first finds that the Veteran is currently diagnosed with migraine headaches.  In a February 2015 VA examination report, the diagnosis was migraine, including migraine variants.  Multiple VA treatment records have also demonstrated diagnosis of, and treatment for, migraine headaches.

The Board next finds that the Veteran served in the Southwest Asian Theater during the Persian Gulf War.  The DD Form 214 (for both periods of active duty from January 1990 to June 1991, and from September 1991 to March 1992) lists service (two separate tours of duty) in support of Operation Desert Shield/Storm, as well as receipt of the Southwest Asia Service Medal with Bronze Star.  Exposure to environmental hazards, including hazardous chemicals, such as DEET, is consistent with the circumstances, conditions, and hardships of the Veteran's service in the Southwest Asia Theater of operations; therefore, the account of exposure to environmental hazards, including hazardous chemicals, such as DEET, during service is credible and of significant probative value.

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of migraine headaches in service and since service separation (i.e., whether migraine headaches were "incurred in" service).  While the complete service treatment records appear to be unavailable (see July 2008 response from the National Personnel Record Center (NPRC) and May 2011 Formal Finding on the Unavailability of Service Treatment Records from National Guard Units), the Veteran has consistently and credibly reported that migraine headaches began during service, specifically, after returning from the first tour of active duty in Southwest Asia (from January 1990 to June 1991).  In this regard, the Board recognizes that, where relevant records in possession of the government are unavailable, the Board has a heightened duty to explain its findings and conclusions, and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

Evidence in favor of the Veteran's contentions regarding the onset and duration of migraine headache symptoms includes a VA treatment record from December 13, 1996.  At that time, the Veteran complained of headaches and reported a history of migraines.  Three days later, on December 16, 1996, another VA treatment record indicated psychiatric treatment at a VA Urgent Care/Emergency Room and subsequent hospitalization.  There, upon admission, the Veteran reported psychiatric stressors, to include a history of health problems "since his return from [the Persian Gulf] (chronic headaches, skin disorder).  He has [received treatment] at various VA medical facilities..."  Significantly, these reports, made in connection with seeking treatment (and emergency psychiatric treatment on December 16, 1996) were made prior to the claim of service connection for headaches in August 1998.  At such times, the Veteran would be expected to give a full and accurate history to a medical provider (in one case, a mental health provider) when seeking treatment to ensure adequate care.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

In the April 1999 VA neurological disorders examination report, the Veteran stated that the headaches began in 1991 after returning from Saudi Arabia.  During the November 2015 Videoconference Board hearing, the Veteran credibly testified (as consistent with the December 16, 1996 VA Emergency Room treatment report and the April 1999 VA neurological disorders examination report) that he had migraine headaches after returning from the first tour of active duty in Saudi Arabia (in June 1991).  See Hearing Transcript at 3.  

In support of this contention, the Veteran's fiancée, C.C., submitted a statement in November 2015 (located in VBMS).  C.C. explained that she is the mother of the Veteran's daughter and that she and the Veteran were together as a couple when the Veteran returned from Desert Storm.  C.C. also stated that she has witnessed the emotional and physical stresses that the Veteran suffered when he returned from Southwest Asia.  Specifically, C.C. indicated that the physical stresses, including headaches, are still present and are more severe.

In Walker v. Shinseki, the Federal Circuit held that the presumptive theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  While the Veteran's migraine headaches are not a chronic disease listed under 38 C.F.R. 
§ 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had migraine headache symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the migraine headaches began in service and were so "incurred in" service.  The finding that the Veteran has had migraine headache symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed recurrent migraine headache disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (recognizing lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's migraine headaches were related to service, that is, were incurred in service.  The evidence reflects that the Veteran did not have headache problems prior to service.  Available VA treatment (medical) records reflect that the Veteran has been treated on numerous occasions for migraine headache symptoms since at least December 1996 with a history of headaches after returning from Southwest Asia in 1991, and the Veteran and his fiancée have credibly testified that such symptoms have been present in service and since service separation.  Such evidence shows that the symptoms of migraine headaches had onset during service, that is, shows that migraine headaches were "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for migraine headaches have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of service connection for an acquired psychiatric disorder and a disability manifested by multiple aching joints.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Service Connection for an Acquired Psychiatric Disorder and a Disability Manifested by Multiple Aching Joints

The Veteran contends that an acquired psychiatric disorder is due to a qualifying chronic disability, to include undiagnosed illness and medically unexplained chronic multisymptom illness, or as secondary to service-connected skin disabilities.  He also contends that a disability manifested by multiple aching joints is due to a qualifying chronic disability, to include undiagnosed illness and medically unexplained chronic multisymptom illness.  

The Veteran was afforded a VA general examination in February 1998, VA mental disorders examination in February 1998 and April 1999, and a VA joints examination in April 1999.  While the Veteran was diagnosed with psychiatric disabilities, including alcohol abuse, cocaine abuse, cannabis abuse, depressive disorder, and pain disorder, the VA examiners did not provide opinions regarding the etiology of these disabilities.  The Veteran was also diagnosed with anxiety and dysthymia.  Similarly, with respect to the joints, in the April 1999 VA joints examination, the Veteran was diagnosed with osteoarthritis of the hands, wrists, hips, knees, and elbows; however, the VA examiner did not provide an opinion regarding the etiology of these disabilities.  Also, as indicated above, the Veteran was diagnosed with calcaneal spurs in June 1998.  

In this case, the Board has broadened the appeals to include the theory of presumptive service connection as due to a qualifying chronic disability (see 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illnesses that is defined by a cluster of signs or symptoms.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Significantly, the VA examiners did not address whether the Veteran's psychiatric and orthopedic disabilities are part of a "medically unexplained chronic multisymptom illness."  In this regard, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, the Veteran was afforded another VA mental disorders examination in August 2002.  At that time, the Veteran was diagnosed with dysthymia and the VA examiner opined that there is no connection between the Veteran's service-connected skin disability and the dysthymic disorder.  The VA examiner did not address whether the service-connected skin disability aggravated the current psychiatric disabilities.  The term "no connection between" does not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  As such, an addendum medical opinion should be obtained to assist in determining the relationship, if any, between the psychiatric disabilities and the service-connected disabilities, to include a skin disability and migraine headaches (service connection granted in the Board decision above).

Accordingly, the issues of service connection for an acquired psychiatric disorder and a disability manifested by multiple aching joints are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule an appropriate VA examination to assist in determining the nature and etiology of the psychiatric and joint disorders.  A physician is preferred but not required.  The examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98-010).  The purpose of the examination is to obtain information as to the nature and etiology of claimed psychiatric and joint symptoms and disabilities.  The relevant documents in the claims file, to include on VBMS and Virtual VA, should be made available to the VA examiner.  All necessary tests should be accomplished.

After the review of the claims file, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should render diagnoses (to include, but not limited to, alcohol abuse, cocaine abuse, cannabis abuse, depressive disorder, pain disorder, anxiety, dysthymia, ostearthritis of the hands, wrists, hips, knees, and elbows, and calcaneal spurs) that correlate with the reported psychiatric symptoms and symptoms of multiple joint pain and stiffness (to the extent possible) then offer the following opinions:

a) For each diagnosis identified, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to his military service?

b) Notwithstanding any diagnosis identified, is the psychiatric and joint disorder a "medically unexplained chronic multisymptom illness?"  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

c) For each psychiatric diagnosis identified, is it at least as likely as not (a 50 percent probability or greater) that the psychiatric disability was caused by the service-connected skin disability and/or migraine headaches?

d) If the answer to question c) is negative, is it at least as likely as not (a 50 percent probability or greater) that the psychiatric disability was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected skin disability and/or migraine headaches?  If the VA examiner opines that the psychiatric disability is aggravated by the service-connected skin disability and/or migraine headaches, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Then, review the claims file and ensure that all the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of the VA medical opinions.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2 (2015).

3. After completion of the above and any additional development deemed necessary, readjudicate the appeals of service connection for an acquired psychiatric disability and a disability manifested by multiple aching joints in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


